Citation Nr: 0730754	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals, 
frostbite, bilateral feet and ankles.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from October 1948 to October 
1954.

This matter is before the Board of Veterans' Appeals on an 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In June 2007, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.

The issues of entitlement to service connection for the 
residuals of frostbite and whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not present in-service nor is it 
shown to be related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when they are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).

The veteran's service medical records consist of a separation 
examination report, dated in October 1954, which shows that 
his ears, drums, and lower extremities were clinically 
evaluated as normal, and that a whispered voice test was 
15/15, bilaterally.  

As for the post-service medical evidence, it consists of VA 
reports, dated between 1991 and 2004, and a statement from 
the Vet Center, dated in July 2005.  Bilateral hearing loss 
is shown to have been diagnosed, as this evidence shows that 
the veteran has repeatedly been noted to have hearing loss, 
with reports showing hearing loss as early as 2001.  See 
September 2001 VA progress note.  The VA progress notes also 
indicate that the veteran uses hearing aids.  

However, there are no audiological test reports of record, 
such that the veteran is shown to have bilateral hearing loss 
as defined at 38 C.F.R. § 3.385.  Thus, the Board concludes 
that the preponderance of the evidence is firmly against a 
finding of current bilateral hearing loss for VA purposes of 
service connection.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for bilateral hearing loss, where, as in the 
present case, the preponderance of the evidence fails to 
demonstrate that the appellant currently has the claimed 
disability for VA benefits purposes.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
at 225.

The Board has considered whether an audiological evaluation 
is warranted to clarify whether the veteran does meet the 
criteria of 38 C.F.R. § 3.385, and, if so, whether that 
disability is related to service.

However, even if the criteria for a current disability was 
met, the evidence does not indicate that such disability that 
may be associated with his active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  As in Wells, the veteran has not 
brought forth evidence suggestive of a causal connection 
between the claimed hearing loss and service. The RO informed 
the veteran that he would need medical evidence of a 
relationship between his claimed disability and service, and 
the veteran has not provided such evidence or indicated where 
such evidence may be found.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  

However, unlike Charles, there is no lay evidence of 
recurrent symptoms of a disability since service.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
regard, the Board notes that the veteran has never stated 
that his hearing loss was present in service, or that it has 
existed since service.  In addition, his wife specifically 
testified that she only noticed hearing loss in the last few 
years.  Thus, there is no continuity of symptomatology since 
service.  Furthermore, the first documented treatment for 
hearing loss is not dated until several decades after 
separation.

Finally, to the extent that the veteran asserts that he has 
the claimed conditions as a result of participation in 
combat, even assuming arguendo that participation in combat 
was shown, the Court has held that 38 U.S.C.A. § 1154 does 
not alter the fundamental requirements of a diagnosis, and a 
medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.

In summary, no probative competent medical evidence of a 
current hearing loss disability as defined by regulations, 
and no competent evidence linking any claimed hearing loss to 
service.  There is also no lay evidence of continuous 
symptoms of hearing loss since service.  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for hearing loss, and the benefit-of-the-doubt rule is not 
for application.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In June 2005, the RO sent the veteran a letter 
(hereinafter "VCAA notification letter") that informed him of 
the type of information and evidence necessary to support his 
claim.  The RO's letters informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  The VCAA letter was 
mailed to the appellant prior to the initial RO adjudication 
of his claims in August 2005.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, although the veteran has not bee afforded 
notice, as the claims for service connection have been 
denied, no disability rating or effective date will be 
assigned, and any defect with respect to the notice 
requirements was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's available service medical records, and 
VA medical reports.  Although the veteran has not been 
afforded examinations, and etiological opinions have not been 
obtained, the Board finds that the evidence, discussed supra, 
warrants the conclusion that a remand for examinations and/or 
etiological opinions is not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  As noted, the claims suffer from two or more of the 
following defects: the veteran is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, the claimed condition is not shown, the 
claimed condition is first shown at least 46 years after 
separation from service, and the claims files do not 
currently contain competent lay or medical evidence 
suggesting that the claimed condition is related to his 
service.  The Board therefore finds that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).



ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran asserts that new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for PTSD.  He argues that he participated in 
combat during service in Korea, and that he has PTSD as a 
result.  He asserts that he was present when Chinese forces 
entered the war, that he was subject to rifle and artillery 
fire, and that he saw two men wounded while they were laying 
mines.  He testified that he was a wireman, and his primary 
duty involved laying wire for communications.  The Board 
notes that during his hearing, he gave a number of different 
dates for his stressors, that ranged between 1950 and 1952.  
During his hearing, held in June 2006, he testified that he 
served in Korea with the 31st Artillery Battalion, 7th 
Division Headquarters.  

In October 1992, and July 1995, the RO denied claims for 
PTSD.  Both of these decisions were unappealed and became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In those 
decisions, the RO determined inter alia that participation in 
combat was not verified, and that there was no verified 
stressor.   In April 2005, the veteran filed to reopen his 
claim.  In August 2005, the RO determined that new and 
material evidence had not been submitted.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board has determined that adjudication of the veteran's 
claim must be deferred in order to allow VA to conform to its 
duty to assist.  The veteran's service records indicate that 
his unit received the Presidential Unit Citation (PUC).  
However, a copy of this PUC is not of record, nor does it 
appear that an attempt has been made to obtain it.  In Falk 
v. West, 12 Vet. App. 402 (1999), which involved a PTSD claim 
where participation in combat was an issue, the U.S. Court of 
Appeals for Veterans Claims (Court) noted that an award of a 
Presidential Unit Citation (PUC) to an appellant's unit 
suggested that the pertinent unit command history may contain 
evidence of combat.  The Court held that the evidence of a 
PUC triggered VA's duty to assist, and warranted an attempt 
to obtain the pertinent unit command history.  

Therefore, on Remand, an attempt should be made to obtain a 
copy of the Presidential Unit Citation that was awarded to 
the veteran's unit, and the associated unit command history.  
The Board parenthetically notes that the veteran's service 
records further indicate that he left CONUS (Continental 
United States) in February 1949, and that he returned in July 
1951, and that he received the KSM (Korean Service Medal) 
with three bronze stars.   

Finally, the claims file include a number of competing 
psychiatric diagnoses, to include PTSD, anxiety, and 
depression, and the veteran has not been afforded a 
psychiatric examination.  If participation in combat is 
shown, or if one or more stressors are verified, the veteran 
should be scheduled for a VA PTSD examination.  

In addition, the veteran should also undergo an appropriate 
VA examination to determine whether any current skin 
disabilities are related to his claimed cold exposure while 
on active duty.



Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide a copy 
of the Presidential Unit Citation that was 
awarded to the veteran's unit, and the 
associated unit command history, in order 
to attempt to verify the veteran's claimed 
participation in combat during service in 
Korea.  

2.  If, and only if, it is determined that 
the veteran participated in combat, or that 
one or more verified stressors exist, make 
arrangements for the veteran to be afforded 
an examination to ascertain the nature of 
all psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims files 
must be made available to the examiner for 
review.

3.  Schedule the veteran for an examination 
by a physician to determine whether there 
are identifiable residuals of frost bite, 
and if so whether it is at least as likely 
as not that any residuals of frostbite are 
related to service.  The RO/AMC should 
request the examiner to review the claims 
file before the examination.  The examiner 
should provide a complete rationale for any 
opinion given.  It would be helpful if the 
examiner would use the following language, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 50%); 
"at least as likely as not" (meaning 
likelihood of at least 50%); or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  Finally, readjudicate the claims.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


